 1
 2
 3
 4
 5
 6                                    `
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   LAURA G.,1                      ) Case No. CV 17-8606-JPR
                                     )
12                      Plaintiff,   )
                                     ) MEMORANDUM DECISION AND ORDER
13                v.                 ) REVERSING COMMISSIONER
                                     )
14   NANCY A. BERRYHILL, Acting      )
     Commissioner of Social          )
15   Security,                       )
                                     )
16                      Defendant.   )
                                     )
17
18   I.   PROCEEDINGS
19        Plaintiff seeks review of the Commissioner’s final decision
20   terminating her disability insurance benefits (“DIB”).       The
21   parties consented to the jurisdiction of the undersigned under 28
22   U.S.C. § 636(c).    The matter is before the Court on the parties’
23   Joint Stipulation, filed August 2, 2018, which the Court has
24   taken under submission without oral argument.       For the reasons
25
26        1
            Plaintiff’s name is partially redacted in compliance with
27   Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
     recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.

                                          1
 1   stated below, the Commissioner’s decision is reversed and this
 2   action is remanded for further proceedings.
 3   II.   BACKGROUND
 4         Plaintiff was born in 1959.       (Administrative Record (“AR”)
 5   38, 65.)    She completed “[s]ome college” (AR 39) and worked as a
 6   realtor for about 26 years (AR 198, 211).
 7         On April 18, 2011, Plaintiff was found disabled as of July
 8   16, 2010, because of breast cancer.       (AR 67-74; see also AR 16,
 9   17-18.)    On March 21, 2014, she was notified that her disability
10   was determined to have ended as of March 1, 2014, and that her
11   benefits would be terminated.   (AR 79, 102-05; see also AR 16.)
12   After the decision was upheld on reconsideration (AR 80, 81), a
13   disability hearing officer found her not disabled based on “the
14   evidence in the file.”    (AR 111-17.)     She then requested a
15   hearing before an Administrative Law Judge.       (AR 121, 279-86.)     A
16   hearing was held on May 5, 2016, at which Plaintiff, who was
17   represented by counsel, and a vocational expert testified.        (AR
18   33-64.)
19         In a written decision issued June 21, 2016, the ALJ found
20   Plaintiff not disabled as of March 1, 2014.2       (See AR 13-25.)
21   Plaintiff requested review from the Appeals Council (AR 180-81,
22   313-17), which denied it on July 28, 2017 (AR 4-6).       This action
23   followed.
24
25
           2
26          The ALJ stated in two places that “the claimant’s
     disability ended as of May 31, 2014” (AR 16; see also AR 18), but
27   elsewhere in the decision she used the March 1, 2014 date (see,
     e.g., AR 14, 18, 19). The May 31, 2014 date is when Plaintiff’s
28   disability payments ended. (AR 79, 103.)

                                         2
 1   III. STANDARD OF REVIEW
 2         Under 42 U.S.C. § 405(g), a district court may review the
 3   Commissioner’s decision to deny benefits.    The ALJ’s findings and
 4   decision should be upheld if they are free of legal error and
 5   supported by substantial evidence based on the record as a whole.
 6   See Richardson v. Perales, 402 U.S. 389, 401 (1971); Parra v.
 7   Astrue, 481 F.3d 742, 746 (9th Cir. 2007).    Substantial evidence
 8   means such evidence as a reasonable person might accept as
 9   adequate to support a conclusion.     Richardson, 402 U.S. at 401;
10   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007).      It
11   is more than a scintilla but less than a preponderance.
12   Lingenfelter, 504 F.3d at 1035 (citing Robbins v. Soc. Sec.
13   Admin., 466 F.3d 880, 882 (9th Cir. 2006)).    To determine whether
14   substantial evidence supports a finding, the reviewing court
15   “must review the administrative record as a whole, weighing both
16   the evidence that supports and the evidence that detracts from
17   the Commissioner’s conclusion.”   Reddick v. Chater, 157 F.3d 715,
18   720 (9th Cir. 1998).   “If the evidence can reasonably support
19   either affirming or reversing,” the reviewing court “may not
20   substitute its judgment” for the Commissioner’s.    Id. at 720-21.
21   IV.   THE EVALUATION OF DISABILITY
22         People are “disabled” for purposes of receiving Social
23   Security benefits if they are unable to engage in any substantial
24   gainful activity owing to a physical or mental impairment that is
25   expected to result in death or has lasted, or is expected to
26   last, for a continuous period of at least 12 months.    42 U.S.C.
27   § 423(d)(1)(A); Drouin v. Sullivan, 966 F.2d 1255, 1257 (9th Cir.
28   1992).

                                       3
 1         A.   The Eight-Step Evaluation Process
 2         The ALJ follows an eight-step sequential evaluation process
 3   to assess whether a recipient continues to be disabled.       20
 4   C.F.R. § 404.1594(f); see also Nathan v. Colvin, 551 F. App’x
 5   404, 407 (9th Cir. 2014); Held v. Colvin, 82 F. Supp. 3d 1033,
 6   1037 (N.D. Cal. 2015).   In the first step, the Commissioner must
 7   determine whether the recipient is currently engaged in
 8   substantial gainful activity; if so, she is no longer disabled.
 9   § 404.1594(f)(1); see also McCalmon v. Astrue, 319 F. App’x 658,
10   659 (9th Cir. 2009).
11         If the recipient is not engaged in substantial gainful
12   activity, the second step requires the Commissioner to determine
13   whether she has an impairment or combination of impairments that
14   meets or equals an impairment in the Listing of Impairments
15   (“Listing”) set forth at 20 C.F.R. part 404, subpart P, appendix
16   1; if so, she continues to be disabled.   § 404.1594(f)(2).
17         If the recipient’s impairment or combination of impairments
18   does not meet or equal an impairment in the Listing, the third
19   step requires the Commissioner to determine whether medical
20   improvement has occurred.3   § 404.1594(f)(3).   If so, the
21   analysis proceeds to step four; if not, it proceeds to step five.
22   Id.
23
24         3
            Medical improvement is “any decrease in the medical
     severity of [a recipient’s] impairment(s) which was present at
25   the time of the most recent favorable medical decision that [the
26   recipient was] disabled or continued to be disabled.”
     § 404.1594(b)(1). “A determination that there has been a
27   decrease in medical severity” must be based on “improvement[] in
     the symptoms, signs, and/or laboratory findings associated with
28   [a recipient’s] impairment(s).” Id.

                                      4
 1        If medical improvement has occurred, the fourth step
 2   requires the Commissioner to determine whether the improvement is
 3   related to her ability to work — that is, whether there has been
 4   an increase in the recipient’s residual functional capacity
 5   (“RFC”)4 from the most recent favorable medical decision.
 6   § 404.1594(f)(4).   If medical improvement is not related to the
 7   recipient’s ability to work, the analysis proceeds to step five;
 8   if it is, it proceeds to step six.    Id.
 9        If medical improvement has not occurred or if it is not
10   related to the recipient’s ability to work, the fifth step
11   requires the Commissioner to determine whether an exception
12   applies.   § 404.1594(f)(5).   Under the first group of exceptions,
13   the Commissioner can find a recipient no longer disabled even
14   though she has not medically improved if she is able to engage in
15   substantial gainful activity; if one of those exceptions applies,
16   the analysis proceeds to step six.    § 404.1594(d).   Under the
17   second group of exceptions, the Commissioner can find a recipient
18   no longer disabled without determining medical improvement or an
19   ability to engage in substantial gainful activity; if one of
20   those exceptions applies, the recipient is no longer disabled.
21   § 404.1594(e).   If none of the exceptions apply, the recipient
22   continues to be disabled.   § 404.1594(f)(5).
23        The sixth step requires the Commissioner to determine
24   whether all the recipient’s current impairments in combination
25   are “severe,” which means that they significantly limit her
26
          4
27          RFC is what a claimant can do despite existing exertional
     and nonexertional limitations. § 404.1545; see also Cooper v.
28   Sullivan, 880 F.2d 1152, 1155 n.5 (9th Cir. 1989).

                                       5
 1   ability to do basic work activities; if not, she is no longer
 2   disabled.    § 404.1594(f)(6).
 3        If the recipient’s current impairments in combination are
 4   severe, the seventh step requires the Commissioner to determine
 5   whether she has sufficient RFC, “based on all [her] current
 6   impairments,” to perform her past relevant work; if so, she is no
 7   longer disabled.    § 404.1594(f)(7).
 8        If the recipient is unable to do her past work, the eighth
 9   and final step requires the Commissioner to determine, using the
10   RFC assessed in step seven, whether she can perform any other
11   substantial gainful work; if so, she is no longer disabled.
12   § 404.1594(f)(8).    If not, she continues to be disabled.      Id.
13        B.     The ALJ’s Application of the Eight-Step Process
14        At step one, the ALJ found that Plaintiff had not engaged in
15   substantial gainful activity from April 18, 2011, the date of her
16   most recent favorable medical decision,5 through March 1, 2014,
17   the alleged cessation date.      (AR 17-18.)   In the 2011 CPD,
18   Plaintiff had the impairment of breast cancer.       (AR 18.)   As of
19   March 1, 2014, the ALJ found her to have medically determinable
20   impairments of “history of breast cancer in remission and mild
21   small airway disease/reactive airway disease.”       (Id.)   At step
22   two, the ALJ concluded that these impairments did not meet or
23   equal a listing.    (Id.)   At step three, the ALJ found that
24   medical improvement had occurred, and her “treatment records
25
          5
26          The most recent favorable medical decision is also known
     as the comparison-point decision (“CPD”). See Program Operations
27   Manual System (POMS) DI 28010.105, U.S. Soc. Sec. Admin. (Jan.
     13, 2016), http://policy.ssa.gov/poms.nsf/lnx/0428010105; see
28   also § 404.1594(b)(7).

                                         6
 1   since March 1, 2014 reveal grossly conservative and infrequent
 2   medical treatment.”       (Id.)    At step four, she determined that
 3   Plaintiff’s medical improvement was related to her ability to
 4   work “because it resulted in an increase in [her] residual
 5   functional capacity.”       (Id.)
 6        At step six, the ALJ found that since March 1, 2014,
 7   Plaintiff continued to have “a severe impairment or combination
 8   of impairments.”       (AR 19.)    She also noted that Plaintiff had
 9   “nonsevere” “medically determinable impairments of degenerative
10   disc disease of the cervical and lumbar spine and age related
11   osteoporosis.”     (Id.)    At step seven, she found that based on all
12   of Plaintiff’s impairments, she had the RFC to perform “light
13   work” with the following limitations:
14           lift and/or carry twenty pounds occasionally, ten pounds
15           frequently[;] . . . sit, stand, or walk for six hours out
16           of an eight-hour workday with normal breaks[;] . . .
17           occasionally     climb   ramps,       stairs,   ladders,   ropes   or
18           scaffolds[;] . . . frequently balance, stoop, kneel or
19           crouch   [and]     occasionally        crawl[;]    .   .   .   avoid
20           concentrated exposure to pulmonary irritants, including
21           dust, fumes, odors and gases.
22   (Id.)    The ALJ concluded that Plaintiff could perform her past
23   work as a real-estate sales agent.              (AR 24.)   Accordingly, she
24   found that Plaintiff’s disability had ended as of March 1, 2014.
25   (Id.)
26
27
28

                                               7
 1   V.   DISCUSSION6
 2        Plaintiff argues that the ALJ failed to (1) “fully and
 3   fairly” develop the record (J. Stip. at 4)7 or (2) “provide clear
 4   and convincing reasons” for rejecting her subjective pain
 5   testimony (id. at 14; see also id. at 4).   As discussed below,
 6   remand is warranted based on the ALJ’s failure to fully develop
 7   the record.   Accordingly, the Court does not reach the other
 8   issue.
 9        A.   The ALJ Did Not Fully and Fairly Develop the Record
10        Plaintiff argues that the ALJ failed to “fully and fairly”
11   develop the record.   (J. Stip. at 4; see also generally id. at 4-
12   10, 13-14.)   Specifically, she contends that the ALJ improperly
13   “cited to the objective findings of the [lumbar] MRI” (id. at 9)
14
          6
15          In Lucia v. SEC, 138 S. Ct. 2044, 2055 (2018), the Supreme
     Court held that ALJs of the Securities and Exchange Commission
16   are “Officers of the United States” and thus subject to the
     Appointments Clause. To the extent Lucia applies to Social
17
     Security ALJs, Plaintiff has forfeited the issue by failing to
18   raise it during her administrative proceedings. (See AR 313-17;
     J. Stip. at 4-10, 13-17, 19-20); Meanel v. Apfel, 172 F.3d 1111,
19   1115 (9th Cir. 1999) (as amended) (plaintiff forfeits issues not
     raised before ALJ or Appeals Council); see also generally Kabani
20   & Co. v. SEC, 733 F. App’x 918, 919 (9th Cir. 2018) (rejecting
     Lucia challenge because plaintiff did not raise it during
21
     administrative proceedings); Davidson v. Comm’r of Soc. Sec., No.
22   2:16-cv-00102, 2018 WL 4680327 (M.D. Tenn. Sept. 28, 2018)
     (same).
23
          7
            Plaintiff never raised this argument during her
24   administrative proceedings. (See generally AR 33-64 (hearing
     transcript), 313-17 (brief on appeal arguing only that ALJ erred
25   in assessing her statements’ credibility).) Normally, the claim
26   would be forfeited. See Meanel, 172 F.3d at 1115. But because
     Defendant has not challenged it on this ground (see generally J.
27   Stip. at 10-13), the Court proceeds to consider it. See Dexter
     v. Colvin, 731 F.3d 977, 979 n.3 (9th Cir. 2013); Saari v.
28   Berryhill, 745 F. App’x 775, 776 (9th Cir. 2018).

                                      8
 1   and should have ordered a consultative examination or contacted
 2   Plaintiff’s treating doctors “for further explanation or
 3   clarification” “[i]n light of the evidence of cord impingement
 4   and flattening at both the lumbar and cervical spine and the
 5   severe osteoporosis” (id. at 8-9).    As explained below, remand is
 6   warranted on this ground.
 7               1.   Applicable law
 8        An ALJ has a “duty to fully and fairly develop the record”
 9   and “assure that [a] claimant’s interests are considered.”
10   Garcia v. Comm’r of Soc. Sec., 768 F.3d 925, 930 (9th Cir. 2014)
11   (citation omitted); see also Howard ex rel. Wolff v. Barnhart,
12   341 F.3d 1006, 1012 (9th Cir. 2003) (“In making a determination
13   of disability, the ALJ must develop the record and interpret the
14   medical evidence.”).   But it nonetheless remains the claimant’s
15   burden to produce evidence in support of her disability claim.
16   See Mayes v. Massanari, 276 F.3d 453, 459 (9th Cir. 2001) (as
17   amended).    Moreover, the “ALJ’s duty to develop the record
18   further is triggered only when there is ambiguous evidence or
19   when the record is inadequate to allow for proper evaluation of
20   the evidence.”   McLeod v. Astrue, 640 F.3d 881, 885 (9th Cir.
21   2010) (as amended May 19, 2011) (citation omitted); accord
22   Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001).     An
23   ALJ has broad discretion in determining whether to order a
24   consultative examination and may do so when “ambiguity or
25   insufficiency in the evidence . . . must be resolved.”   Reed v.
26   Massanari, 270 F.3d 838, 842 (9th Cir. 2001) (citation omitted);
27   see also § 404.1519a(b) (“We may purchase a consultative
28   examination to try to resolve an inconsistency in the evidence,

                                       9
 1   or when the evidence as a whole is insufficient to allow us to
 2   make a determination or decision on your claim.”).
 3               2.    Relevant background
 4                     a.   State-agency reviewing-physician records
 5        On March 21, 2014, general practitioner “H. Jone” assessed
 6   Plaintiff’s RFC as “light” (AR 485) and limited her to
 7   occasionally lifting or carrying 20 pounds; frequently lifting 10
 8   pounds; standing, walking, and sitting six hours in an eight-hour
 9   workday; occasionally climbing and crawling; and frequently
10   balancing, stooping, kneeling, and crouching (AR 477-78).     Dr.
11   Jone found no manipulative, visual, or communicative limitations,
12   and her only environmental limitation was to “avoid concentrated
13   exposure” to “fumes, odors, gases, dusts, [and poor]
14   ventilation.”     (AR 479-80.)   Dr. Jone did not review any medical-
15   source statement or specify which medical evidence was reviewed,
16   though the doctor wrote that “all the evidence in file” had been
17   reviewed.    (See AR 482, 485; see also generally AR 476-83.)
18        In the “additional comments” section, Dr. Jone remarked that
19   Plaintiff’s “physical examination and laboratory findings [were]
20   all normal,” and her treating physician “was very pleased that
21   [she] was doing very well” and did “not know why [she] [was]
22   alway[s] tired[,] which is not explainable by any objective
23   medical evidence.”     (AR 483.)   Dr. Jone also noted that she had
24   not been “taking lots of pain med[ications] for alleged severe
25   ‘bone’ pain” and that “chemotherapy usually does not cause ‘bone
26   pain.’”   (Id.)    Regarding Plaintiff’s shortness of breath, the
27   doctor did not see any medical reason for her symptoms, noting
28   that tests showed “normal respiratory rate and oxygen level.”

                                        10
 1   (Id.)
 2        In June 2014, Dr. Stuart Laiken8 completed an RFC assessment
 3   and similarly limited Plaintiff’s RFC.    (See AR 513-16.)     But
 4   unlike Dr. Jone, he found that Plaintiff’s ability to “[r]each[]
 5   in all directions” was limited, citing her surgical history.         (AR
 6   515.)     He concluded that Plaintiff’s symptoms were “attributable
 7   . . . to a medically determinable impairment” but that the
 8   “severity” or “duration of the symptom(s)” was “disproportionate
 9   to the expected severity or expected duration on the basis of the
10   . . . medically determinable impairment(s).”     (AR 517.)   He did
11   not review any medical-source statement (AR 518), but he reviewed
12   records from treating doctors and Plaintiff’s fatigue
13   questionnaire (AR 520-21).
14                     b.   MRIs and bone-density tests
15           A December 2014 MRI of Plaintiff’s lumbar spine had mostly
16   “normal” and “unremarkable” results.     (AR 538.)    The radiologist
17   noted “mild to moderate disc space loss with endplate
18   degenerative changes,” “broad-based posterior disc osteophyte
19   complex,” and “mild bilateral neuroforaminal narrowing” at L5-S1.
20   (Id.)    He also noted “broad-based posterior disc protrusion” at
21   L4-L5.    (Id.)   He found “no evidence for metastatic disease in
22   the lumbar spine” but suggested possible correlation between his
23   findings and complaints of neuropathy.    (AR 539.)    An MRI of the
24
          8
            Dr. Laiken appears to specialize in both internal medicine
25   and cardiology because his electronic signature includes
26   specialty codes of 19 and 04. (See AR 521); Program Operations
     Manual System (POMS) DI 24501.004, U.S. Soc. Sec. Admin. (May 15,
27   2015), https://secure.ssa.gov/apps10/poms.nsf/lnx/0424501004
     (code 04 indicates cardiology practice; code 19 indicates
28   internal-medicine practice).

                                       11
 1   cervical spine done at the same time also revealed “no evidence
 2   for metastatic disease,” but it showed “multilevel degenerative
 3   change . . . with mild cord flattening at C4-C5, C5-C6, and C6-C7
 4   secondary to disc protrusions.”        (AR 540-41.)
 5        Plaintiff had a bone-density study on March 20, 2015.           (AR
 6   536-37.)    The results were compared to a test done on December
 7   14, 2010, which had apparently led to a diagnosis of osteopenia.9
 8   (AR 536.)   Plaintiff’s bone density had decreased by 0.7 percent
 9   in her lumbar spine, 4.3 percent in her left hip, and 8.3 percent
10   in her right hip, and the doctor concluded that she now had
11   osteoporosis.   (Id.)     She did not give Plaintiff any treatment
12   instructions other than advising her to follow up in “[two]
13   years, based on [National Osteoporosis Foundation]
14   recommendation[s].”      (AR 537.)   In February 2016, Plaintiff had
15   another bone-density test, which revealed slight improvement in
16   her lumbar and right-hip-bone mineral density.         (AR 569-70; see
17   also AR 564-68.)      The reviewing doctor noted that Plaintiff did
18   not have “current pathological fracture” and “estimate[d] a 10-
19   year probability of major osteoporotic fracture at 8.5% and of
20   hip fracture at 1.7%.”      (AR 569.)     He recommended follow-up
21   testing in two years.      (AR 570.)
22                    c.     Plaintiff’s statements related to bone pain
23        In a Fatigue Questionnaire dated March 2014, Plaintiff wrote
24   that “a typical day consist[ed] of staying in and resting, due to
25
26        9
            Osteopenia is bone weakness that can progress into
27   osteoporosis. What Is Osteopenia?, WebMD, https://www.webmd.com/
     osteoporosis/guide/osteopenia-early-signs-of-bone-loss#1 (last
28   updated Oct. 28, 2018).

                                          12
 1   small airway disease and bone pain.”      (AR 261.)    “[S]imple chores
 2   . . . cause[d] fatigue and shortness of breath.”        (Id.)    She
 3   “prepar[ed] in advance for appointments and church” and “g[o]t
 4   help for shopping.”    (Id.)     She asserted that her difficulties
 5   were “due to all the side effects from the multiple surgeries,
 6   medications, cancer, small airway disease/COPD, neuropathy,
 7   constant sore throat, neck pain, [and] bone pain.”        (Id.)    Once,
 8   she “broke a rib” while doing laundry.      (Id.)     She did not walk
 9   daily, but she did “try and do some stretching to help relieve
10   the pain” and napped “at least once a day.”       (AR 262.)
11        A couple months after Plaintiff was notified of the
12   cessation of her disability benefits, she asked for
13   reconsideration, stating that starting in January 2014, she had
14   had “dizzi[]ness, headache, recurring sore throat, sore neck,
15   upper [and] lower back pain, numbness in right hand and right leg
16   and foot.”   (AR 266.)   She claimed that her “pain [had gotten]
17   worse,” specifying “back pain and neck pain and throat pain.”
18   (AR 271.)    In her request for a hearing, dated September 8, 2014,
19   Plaintiff wrote that starting in January 2014 she had had a “very
20   bothersome” hernia, “difficulty standing and walking,” and
21   “worse” small-airway problems.      (AR 279.)    She also complained
22   that she was having trouble breathing “more often,” was feeling
23   “very fatigued,” and was sleeping “longer hours.”        (Id.)    She
24   suffered from “stiffness of neck, bone aches and difficulty
25   sitting for long periods of time.”       (Id.)
26        At the May 5, 2016 hearing, Plaintiff testified that she had
27   pain in her “neck,” “ribs,” “arm,” “hip area,” “groin area,”
28   “leg,” and “feet.”    (AR 42.)    She took “pain medication” and

                                         13
 1   rested for the pain.     (AR 44-45.)    Her chest and rib pain was a
 2   “daily problem” and was at least a “four or five” out of ten.
 3   (AR 45.)
 4        Plaintiff testified that she took Norco,10 gabapentin,11 and
 5   baclofen12 for pain and anastrazole13 as a hormone inhibitor.
 6   (Id.)     She had Prolia injections14 twice a year “for the bone
 7   loss.”     (AR 51.)   She could “sit for about an hour or two,” stand
 8   “probably half an hour,” and walk “just short distances.”       (Id.)
 9   She could “comfortably” lift “about eight pounds, ten pounds.”
10   (AR 52.)
11                3.   Analysis
12        Plaintiff argues that the ALJ failed to “fully and fairly
13   develop the record” (J. Stip. at 8) because the state-agency
14   reviewing physicians, whose opinions she gave “great weight” (AR
15   23), did not review the MRIs or bone-density scans that showed
16
          10
17          Norco is brand-name hydrocodone-acetaminophen. See
     Norco, WebMD, https://www.webmd.com/drugs/2/drug-63/norco-oral/
18   details (last visited Jan. 24, 2019).
19        11
            Gabapentin can be used to relieve nerve pain. See
     Gabapentin, WebMD, https://www.webmd.com/drugs/2/drug-14208-8217/
20   gabapentin-oral/gabapentin-oral/details (last visited Jan. 24,
21   2019).
          12
22          Baclofen treats muscle spasms. See Baclofen, WebMD,
     https://www.webmd.com/drugs/2/drug-8615/baclofen-oral/details
23   (last visited Jan. 24, 2019).
24        13
            Anastrazole is a hormone inhibitor that treats breast
     cancer in women after menopause. See Arimidex, WebMD, https://
25
     www.webmd.com/drugs/2/drug-1555/anastrozole-oral/details (last
26   visited Jan. 24, 2019).
          14
27          Prolia treats bone loss. See Prolia Syringe, WebMD,
     https://www.webmd.com/drugs/2/drug-154218/prolia-subcutaneous/
28   details (last visited Jan. 24, 2019).

                                        14
 1   Plaintiff suffered from osteoporosis and other spinal issues (see
 2   J. Stip. at 8-9).     Plaintiff argues that the ALJ should have
 3   “recontacted the treating doctors for further explanation or
 4   clarification or sent [her] out for a consultative examination.”
 5   (Id.)     She further contends that the ALJ improperly “cited to the
 6   objective findings of the MRI” because she was not a doctor and
 7   was not qualified to interpret them.     (Id. at 9.)
 8        The stage-agency physicians reviewed Plaintiff’s medical
 9   records in March and June 2014 (see AR 476-85, 512-18), and so
10   they did not see the December 2014 lumbar- and cervical-spine
11   MRIs showing degenerative changes and cord flattening, among
12   other issues (see AR 538-41).     They also were not aware of
13   Plaintiff’s osteoporosis, which wasn’t diagnosed until 2015.
14   (See AR 536-37.)    At most, they may have had access to records
15   showing osteopenia.     (See AR 536 (indicating clinical history of
16   osteopenia based on 2010 records).)     Thus, based on the
17   information they had available at the time, the state-agency
18   physicians discounted Plaintiff’s bone pain.15    (See, e.g., AR
19   483.)     Because no state-agency doctor ever evaluated the MRIs or
20   osteoporosis diagnosis, the record was inadequate and the ALJ had
21   a duty to develop it further.     See McLeod, 640 F.3d at 885
22   (holding that “inadequacy of the record to allow for proper
23   evaluation triggers duty of inquiry”).
24
25        15
             One of Plaintiff’s treating doctors found that
26   Plaintiff’s “[c]ervical pain” could have been related to “severe
     osteoporosis from her medical treatments from breast cancer” (AR
27   560). That opinion postdated the reviewing doctors’ opinions and
     thus they never saw it. (Id. (doctor’s letter dated Apr. 27,
28   2016).)

                                       15
 1        When the record is inadequate, as here, an ALJ has
 2   discretion to order a consultative examination.16   See Reed, 270
 3   F.3d at 842; § 404.1519a.   When “additional evidence needed is
 4   not contained in the records,” a consultative examination is
 5   “normally require[d].”   Reed, 270 F.3d at 842 (quoting
 6   § 404.1519a(b)(1)).   Such an evaluation could have clarified the
 7   record in this case, but the ALJ did not order one.    Instead, she
 8   evaluated the MRIs and bone-density evidence herself, determining
 9   that the MRIs showed only “slight abnormality that would have no
10   more than a minimal effect on [Plaintiff’s] ability to work” and
11   that the osteoporosis was nonsevere.   (AR 19.)   Making these
12   assessments without support from any physician was improper.     See
13   Padilla v. Astrue, 541 F. Supp. 2d 1102, 1106-07 (C.D. Cal.
14   2008); see also Zazueta v. Colvin, No. CV 14–1905 JC., 2014 WL
15   4854575, at *5 (C.D. Cal. Sept. 29, 2014) (collecting cases).
16        Thus, the ALJ did not fully and fairly develop the record,
17   and remand is warranted on this ground.
18
19
20
21        16
             An ALJ could also discharge her duty to develop the
22   record fully and fairly by “subpoenaing the claimant’s
     physicians, submitting questions to the claimant’s physicians,
23   continuing the hearing, or keeping the record open after the
     hearing to allow supplementation of the record.” Tonapetyan, 242
24   F.3d at 1150. Here, the ALJ left the record open for 24 days
     after the hearing so that Plaintiff could submit additional
25   treatment evidence. (See AR 37, 574.) But apparently none of
26   that evidence related to the MRIs or osteoporosis diagnosis.
     (Cf. AR 36 (ALJ agreeing to hold record open for treating notes
27   from neurologist and pulmonologist).) Thus, leaving the record
     open was insufficient to meet the ALJ’s duty to develop the
28   record.

                                     16
 1        B.     Remand for Further Proceedings Is Appropriate
 2        When an ALJ errs, as here, the Court “ordinarily must remand
 3   for further proceedings.”    Leon v. Berryhill, 880 F.3d 1041, 1045
 4   (9th Cir. 2017) (as amended Jan. 25, 2018); see also Harman v.
 5   Apfel, 211 F.3d 1172, 1175-78 (9th Cir. 2000) (as amended).       The
 6   Court has discretion to do so or to award benefits under the
 7   “credit as true” rule.    Leon, 880 F.3d at 1045 (citation
 8   omitted).    “[A] direct award of benefits was intended as a rare
 9   and prophylactic exception to the ordinary remand rule[.]”    Id.
10   The “decision of whether to remand for further proceedings turns
11   upon the likely utility of such proceedings,” Harman, 211 F.3d at
12   1179, and when an “ALJ makes a legal error, but the record is
13   uncertain and ambiguous, the proper approach is to remand the
14   case to the agency,” Leon, 880 F.3d at 1045 (citing Treichler v.
15   Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1105 (9th Cir. 2014)).
16        Here, further administrative proceedings would serve the
17   useful purpose of allowing the ALJ to fully develop the record.
18   See Tonapetyan, 242 F.3d at 1151.     Because Plaintiff was not
19   receiving specialized treatment for osteoporosis other than
20   Prolia injections twice a year, two different physicians
21   confirmed that follow-up bone-density testing was needed only
22   once every two years (see, e.g., AR 537, 563), and, as the ALJ
23   noted, “treatment records document[ed] no treatment” for several
24   of Plaintiff’s alleged impairments (see AR 22), the Court has
25   serious doubt whether she was disabled during any or all of the
26   relevant period.    For this reason, too, remand is appropriate.
27   See Garrison v. Colvin, 759 F.3d 995, 1021 (9th Cir. 2014)
28   (recognizing flexibility to remand for further proceedings when

                                      17
 1   “record as a whole creates serious doubt as to whether the
 2   [plaintiff] is, in fact, disabled”).
 3         Because the ALJ’s assessment of Plaintiff’s subjective pain
 4   statements was based on a record that was not fully developed,
 5   she should on remand reconsider those allegations.     If the ALJ
 6   chooses to discount Plaintiff’s subjective symptoms once again,
 7   she can then provide an adequate discussion of the reasons why.
 8   See Payan v. Colvin, 672 F. App’x 732, 733 (9th Cir. 2016).
 9   Accordingly, the court does not reach that issue.    See Hiler v.
10   Astrue, 687 F.3d 1208, 1212 (9th Cir. 2012) (“Because we remand
11   the case to the ALJ for the reasons stated, we decline to reach
12   [plaintiff’s] alternative ground for remand.”).
13   VI.   CONCLUSION
14         Consistent with the foregoing and under sentence four of 42
15   U.S.C. § 405(g),17 IT IS ORDERED that judgment be entered
16   REVERSING the Commissioner’s decision, GRANTING Plaintiff’s
17   request for remand, and REMANDING this action for further
18   proceedings consistent with this memorandum decision.
19
20   DATED: January 24, 2019        JEAN ROSENBLUTH
                                    U.S. MAGISTRATE JUDGE
21
22
23
24
25
           17
26          That sentence provides: “The [district] court shall have
     power to enter, upon the pleadings and transcript of the record,
27   a judgment affirming, modifying, or reversing the decision of the
     Commissioner of Social Security, with or without remanding the
28   cause for a rehearing.”

                                     18
